Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not anticipate or make obvious a paper organizational system or kit comprising all the claimed structural and functional limitations of applicant’s claimed invention.  Kent et al. (US Pat. No. 6,837,386 B1) teaches a shelving system with shelf segments (2, 4, 6, 8) each having a vertical member and horizontal member, wherein the vertical member includes a vertical detent (12), such that when the shelf segments are coupled to the column (10) the detents form an aperture sized and shaped to accommodate the column.  However, Kent lacks the additional structural and functional limitations of applicant’s claimed inventions.  The prior art of record does not teach or suggest modifying Kent to includes such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.